Citation Nr: 0502143	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  92-04 038 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the right knee.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for hepatitis-C.

6.  Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from March 1969 to February 
1971.

This appeal arises from rating decisions in August 1990 by 
the Atlanta, Georgia Regional Office (RO) of the Department 
of Veterans Affairs (VA) and in September 2001 and October 
2002 by the Montgomery RO.  

By rating decision in March 1988, entitlement to service 
connection for residuals of a right knee injury was denied 
and a decision of the Board in December 1998 found that new 
and material evidence had not been received to reopen the 
claim.  Those decisions are final.  See 38 U.S.C.A. 
§§ 7104(b), 7105 (West 2002).  Since December 1998, the 
veteran has submitted additional evidence in an attempt to 
reopen his claim for service connection for a right knee 
disorder.  The RO found that the additional evidence was not 
new and material, and the current appeal on that issue 
ensued.

By decision of the Board in September 2003, the issues of 
entitlement to service connection for a left knee disability, 
a low back disability and PTSD; entitlement to compensation 
benefits for hepatitis C under the provisions of 38 U.S.C.A. 
§ 1151; and the issue of whether new and material evidence 
had been received to reopen a claim of service connection for 
a right knee disability were denied.  The veteran filed an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  This case is once again before the Board 
pursuant to a March 2004 order of the Court wherein the 
Board's September 2003 decision was vacated and the appeal 
was remanded to the Board for readjudication.  

The Board also notes that the issue of entitlement to non-
service connected pension benefits was remanded to the RO as 
part of the Board's September 2003 decision.  The Court's 
March 2004 order did not address the pension issue.  
Accordingly, the issue of entitlement to pension benefits is 
referred to the RO for appropriate consideration in concert 
with the Board's September 2003 remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a left knee disability, a low back 
disability, and PTSD; for failing to reopen a claim of 
service connection for a right knee disability; and for 
failing to grant compensation benefits for hepatitis C under 
the provisions of 38 U.S.C.A. § 1151.

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2004).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the veteran's appeal is 
not final, the provisions of 38 C.F.R. § 3.159 (2004) apply 
in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2004).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The parties submitted a joint motion to the Court in March 
2004 requesting that the issues on appeal be remanded to the 
Board as it was asserted that the RO had not fulfilled the 
statutory and regulatory requirement that VA must notify the 
appellant of the information and evidence necessary to 
substantiate his claims; the requirement that such notice 
indicate which portion of any such information or evidence is 
to be provided by the appellant and which portion must be 
provided by VA; and a failure to specify the specific 
evidence that satisfies the notice requirements under 
38 U.S.C.A. § 5103(a).  

This case, therefore, must be remanded pursuant to the March 
2004 order of the Court due to the failure of the RO to 
comply with the provisions of the VCAA with regard to all of 
the issues on appeal.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2004), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice of any information and 
evidence: (1) that is necessary to 
substantiate the claim; (2) that VA will 
seek to provide; and (3) that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in the claimant's 
possession that pertains to the claim.  
See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As part of the 
notice required under the new law, the 
RO should ask the veteran to provide 
information regarding all medical 
treatment for the disabilities at issue 
that has not already been made part of 
the record.  The RO should assist the 
veteran in obtaining all relevant 
evidence that is not already of record.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issues on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).   

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



